DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 is a dependent which depends from claim 13.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6-8 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 has a phrase that is confusingly worded or ambiguous and makes the claim indefinite. 

	Appropriate clarification is required. 
Claim 6 recites the limitation "the rims" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 is indefinite because it is unclear if the “hub motors” of claim 7 are different hub motors from the ones disclosed in claim 1 at line 36. 
	Claims 10 and 14 are indefinite because it is unclear in the “first”, “fourth” and “third” wheels disclosed in the claims 10 and 14 are different from the ones disclosed in claims 1.  
	Claim 12 is indefinite because it is unclear if the “three-dimensional grid” of claim 12 is different three-dimensional grid from the one disclosed in claim 1.
Claim 13 is indefinite if it depends from claim 12 because claim 12 recites the limitation "a plurality of grid cells" in line 10.  It is unclear if the plurality of grid cells of claim 12 are different from the grid cell/grid cells of claim 13 or the grid.

Allowable Subject Matter
Claims 3, 6-8 and 10-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: The prior art does not show separately or in combination the detailed embodiment of a container handling vehicle for picking up storage containers from a three-dimensional grid of an underlying storage system, comprising:
a vehicle body comprises walls on all sides forming a footprint defined by horizontal peripheries in the first and second directions of the vehicle body, and the container handling vehicle further consists of: a first section and a second section arranged side-by-side such that a centre point of a footprint of the first section is arranged off centre relative a centre point of the footprint of the vehicle body, the first and second sections being separated by a wheel connecting element, wherein the first set of wheels comprises two pairs of wheels, including the a first and third wheels and athe second and fourth wheel, respectively, arranged on opposite portions of the first section, wherein the first and third wheel of the first set of wheels are connected to the vehicle body and the second and the fourth wheel of the first set of wheels are connected to the wheel connecting element; wherein the second set of wheels comprises two pairs of wheels, including a first and third wheel and a second and fourth wheel, respectively, arranged on opposite portions of the vehicle body, wherein two of the wheels in the second set of wheels are arranged on opposite sides of the second section and the other two wheels in the second set of wheels are arranged on opposite sides of the first section;  wherein a size ratio of the footprint of the first section relative a footprint of the second section is at least 2:1; and35925544First Preliminary Amendment wherein the first section is configured to accommodate a storage container, and the second section comprises an assembly of motors which comprises at least one first motor for driving the at least one of the second or fourth wheel of the first set of wheels and at least one second motor for driving at least one of the third or fourth wheel of the second set of wheels, and wherein said motors are hub motors which extend into the second section.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The patents/patent applications of 9,821,959; 2018/0162639; and 2017/0129702 disclose various types of container handling vehicles used in warehouses that store and retrieve containers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191. The examiner can normally be reached Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



Wbj.